363 F.2d 955
Joseph L. DYER, Appellant,v.Lawrence E. WILSON, Appellee.
No. 20732.
United States Court of Appeals Ninth Circuit.
July 22, 1966.

Joseph L. Dyer, Tamal, Cal., in pro. per.
Thomas C. Lynch, Atty. Gen., Robert R. Granucci, Michael J. Phelan, Deputy Attys. Gen., San Francisco, Cal., for appellee.
Before KOELSCH and ELY, Circuit Judges, and FOLEY, District Judge.
PER CURIAM.


1
Appellant, a California state prisoner, seeks his release from custody by writ of habeas corpus.  The district court denied him relief.  We affirm.


2
By his petition appellant attacks the legality of his conviction by the Superior Court of the State of California on April 12, 1962, of the crimes of kidnapping, rape and robbery.  However, he is presently serving sentences previously imposed by said court as punishment for several other crimes.  His petition is premature.  McNally v. Hill, 293 U.S. 131, 55 S.Ct. 24, 79 L.Ed. 238 (1932).